Citation Nr: 1043145	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to a service-connected lumbar spine 
disability.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a claim for service 
connection for a left knee disability.

In April 2010, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence was received after the issuance of the 
supplemental statement of the case in August 2010, without a 
waiver of the right to have the additional evidence reviewed by 
the RO.  As the additional evidence is duplicative of evidence 
already of record and it does not have a bearing on the appellate 
issue, a referral of the additional evidence to the RO for 
initial consideration is not warranted.  38 C.F.R. § 20.1304(c) 
(2010).


FINDINGS OF FACT

A left knee disability is not shown to have had onset during 
service; degenerative changes of the left knee were not manifest 
to a compensable degree within one year of separation from 
service; a left knee disability was first documented after 
service, and is not shown to be related to an injury, disease, or 
event of service origin or to service-connected lumbar spine 
disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred during 
service, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).
 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in September 2006; a rating decisions in March 2007; a 
statement of the case in March 2008; and a supplemental statement 
of the case in June 2009.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claim 
herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that he is entitled to service connection 
for a left knee disability as secondary to a service-connected 
lumbar spine disability.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the disorder 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

Service medical records contain no complaint, finding, treatment, 
or diagnosis attributable to a left knee condition.  

The Veteran underwent a VA joints examination in September 2006.  
He complained of left knee pain since 2004.  He described the 
pain as stabbing and progressively worse.  He denied a history of 
trauma to the joint.  The knee exhibited grinding and crepitus 
and was tender and painful on movement.  There was limitation of 
motion of the left knee joint.  Based on MRI findings, the 
examiner diagnosed a small Baker's cyst, and suspected minimal 
mucous meniscal degenerative changes at the posterior horn of the 
medial meniscus.  The examiner opined that the left knee 
condition was not service-connected to the back disability, nor 
did it originate in service as there was no evidence of a left 
knee condition in the service medical records.

On VA medical examination in May 2010,the Veteran complained of 
left knee pain for two years.  He denied any inciting event.  The 
Veteran used a cane and a knee brace for ambulation.  The 
examiner noted objective evidence of pain on range of motion, and 
limitation of motion of the left knee.  The examiner opined that 
the Veteran's left knee Baker's cyst, and minimal mucous meniscal 
degenerative changes at the posterior horn of the medial 
meniscus, was not likely caused or aggravated by the service-
connected back disability.  The examiner explained that a 
biochemical factor that could cause knee damage was not 
identified on examination.  The examiner concurred with the VA 
examiner who in September 2006 concluded that the left knee 
condition was not related to service.  

A left knee disability, was not affirmatively shown to have been 
present during service, and service connection under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(a) is not established.  As 
chronicity in service is not adequately supported by the service 
treatment records, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).

As the initial documentation of minimal mucous meniscal 
degenerative changes at the posterior horn of the medial 
meniscus, is well beyond the one-year presumptive period for 
manifestation of degenerative joint changes as a chronic disease, 
service connection cannot be established for on a presumptive 
basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The evidence therefore does not support service connection on a 
direct basis for a left knee disability.  The Board now turns to 
the Veteran's assertion that his service-connected lumbar spine 
disability caused him to develop a left knee disability.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

Although the Veteran is competent to describe such symptoms as 
left knee pain, the diagnosis of left knee Baker's cyst and 
minimal mucous meniscal degenerative changes at the posterior 
horn of the medial meniscus, and the medical causation are not 
subject to lay observation.  The determination as to the 
presence, type, and cause of a Baker's cyst and degenerative 
changes at the medial meniscus, is medical in nature and not 
capable of lay observation.  The relationship of any current left 
knee disability to service or the service-connected lumbar spine 
disability is a medical determination that requires specific 
training and knowledge.  Savage v. Gober, 10 Vet. App. 488 
(1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnoses 
of left knee Baker's cyst and minimal mucous meniscal 
degenerative changes at the posterior horn of the medial meniscus 
were based on diagnostic tests, to include a MRI.  Therefore, the 
left knee disability is not a simple medical condition that a lay 
person is competent to identify as a lay person is not qualified 
through education, training, or experience to interpret 
diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current left knee disability, first shown after 
service, and an injury, disease, or event in service, is needed 
and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2010). 

The Veteran is not qualified through education, training, and 
expertise to offer opinions on a medical diagnosis that is not 
capable of lay observation, or on medical causation where a lay 
assertion of medical causation is not competent evidence.  
Therefore, his statements are insufficient to establish that his 
service-connected lumbar spine disability caused the left knee 
condition, as a medical opinion is necessary to establish such a 
finding.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA obtained medical opinions addressing the Veteran's 
contentions.  However, the competent medical evidence does not 
associate the Veteran's left knee disability with the service-
connected lumbar spine condition.  The VA examiners in September 
2006 and May 2010, following a review of the claims file, an 
examination of the Veteran, and clinical testing, opined that the 
Veteran's left knee disability was not secondary to the service-
connected lumbar spine condition, nor was it related to service.  
The examiners explained that there was no evidence of a left knee 
condition in service.  Additionally, the examiner in May 2010, 
determined that the Veteran's left knee Baker's cyst, and minimal 
mucous meniscal degenerative changes at the posterior horn of the 
medial meniscus, was not likely caused or aggravated by the 
service-connected back disability.  The examiner explained that a 
biochemical factor that could cause knee damage was not 
identified on examination.  That competent medical evidence is 
uncontroverted by any contrary medical opinion and opposes, 
rather than supports, the claim.  

The competent medical evidence does not relate the Veteran's 
current left knee disability, by causation or by aggravation, to 
the service-connected lumbar spine condition, or to service; and 
the evidence does not show that a left knee disability manifested 
within any applicable presumptive period for arthritis.  

As such, the criteria for service connection for a left knee 
disability as due to service or the service-connected lumbar 
spine condition, have not been met and the Veteran's claim is 
therefore denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability, to include as 
secondary to a service-connected lumbar spine disability, is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


